    Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 1 of 25




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO



 CONFEDERACION HIPICA DE PUERTO RICO;
     CAMARERO RACE TRACK CORP.
                    PLAINTIFFS                       CASE NO.:   CV-02256 (DRD)

                        V.


      CONFEDERACION DE JINETES
  PERTORRIQUENOS, INC.; ASOCIACION DE
       JINETES DE PUERTO RICO
                   DEFENDANTS




      OPPOSITION TO PLAINTIFFS’ REQUEST FOR SUMMARY JUDGMENT

       COME NOW, Defendants/Counter-Plaintiffs Confederación de Jinetes

Puertorriqueños, Inc. (CJP) and its members who have been served, represented by

undersigned    attorneys,    who   in   opposition    of   Plaintiff/Counter-Defendant

Camarero’s Motion For Summary Judgment respectfully state, allege and pray as

follows:


                  INTRODUCTION AND FACTUAL BACKGROUND

       CJP is a non-profit labor organization, organized for the purpose of defending

and procuring Puerto Rico’s jockeys rights, and to seek different types of benefits for

its members. Around the time this complaint was filed CJP is was comprised of

approximately 22 members in the Island and approximately 70 others who have

been forced to seek a livelihood in the continental United States. Today, there are

very few jockeys left in the Island due to the discriminatory living conditions they

face, and the horse racing industry is on the verge of extinction.
    Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 2 of 25




       Camarero is a corporation organized under the laws of Puerto Rico for the

purpose of gambling. Ervin Rodriguez is the President of Camarero and Alex Fuentes

is its Vice–President. The Board of Directors of Camarero is composed of several

members, some who are horse owners, part of CHPR, or do business as independent

owners.

       CHPR is also a corporation created under the laws of Puerto Rico to

represent horse owners. Besides the CHPR there is ate least 1 other entity that

represents owners, known as the Puerto Rico Horse Owners Association (PHROA),

and other independent owners.

       For many years the CJP has been requesting from horse owners and the

government entities that govern the sport to bring the mount fees to similar rates

pays to jockeys in similar class of racetracks in the continental United States. This,

because the personal and physical sacrifices, and perils horse racing entails for them

and their families are the same, yet the pay is not. Horse owners from Puerto Rico

also own horses in the continental United States and/or ship horses to race in

different racetracks there. Yet they pay a jockey in the continental United States a

bare minimum of $45.00 for a mount, while in Puerto Rico they pay have been

paying jockeys for over 25 years a fee of $20.00 (See Docket 89-1, Affidavit from

jockey John Velázquez in support of Jockey Guild’s motion).

       CJP contends the individual riders have a right to refuse to ride and/or to

strike in accordance with the Law 83, and the Rules and regulations approved by the

Puerto Rico Racing Board (Junta Hípica de Puerto Rico), after having followed all

requirements set forth by Puerto Rico Law in an effort to avoid said action.
    Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 3 of 25




       When everything else failed and after CHPR refused to attend a special

mediation meeting called by the Puerto Rico labor Department, 37 individual

jockeys decided in their personal capacity they would not accept mounts, and

instructed the Racing Secretary to that effect. As a result races were not held at the

Camarero Racetrack on June 30, July 1 and 2, 2016. Plaintiffs, Confederación Hípica

de Puerto Rico, Inc. and Camarero Racetrack Corp. filed suit against CJP, Asociación

de Jinetes de Puerto Rico, Inc., and several personally named individual jockeys,

their spouses and their respective conjugal partnerships.

       The complaint in this matter alleging a concerted refusal to deal under the

Clayton Act, 15 USC § 15 and the Sherman Antitrust Act 15 USC § 1-7 was filed on

June 30, 2016. On July 11, 2016, this Court entered an amended Nunc Pro Tunc

Opinion and Temporary Restraining Order, which concluded that a temporary

restraining order is warranted and ordered the jockeys and their respective

associations to immediately desist from any boycott against the Plaintiffs.

       On August 19th, 2016 CJP and its members who were served answered the

Complaint and filed a Counter Claim against the Defendants, among other things, for

violations of the Sherman Act and the Clayton Act. Counter Defendant CHPR

answered CJP’s Counter Claim on September 9th, 2016.

       CJP raised the following Affirmative Defenses with their answer:

1. Lack of subject matter and/or personal jurisdiction.
2. Plaintiffs fail to state a claim upon which a relief may be granted.
3. Plaintiffs are barred from their request due to their own actions
4. Absence of indispensable parties.
5. Plaintiffs have not come before the Court with clean hands.
6. Plaintiffs’ causes of action are time barred.
7. Any and all others available to them.
    Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 4 of 25




       A TRO was granted by the Court on July 9, 2016. Pursuant to the TRO, the

jockeys and their respective associations were ordered to immediately desist from

any boycott against the plaintiffs. See Docket Nos. 41, 23. 33. 37, 46 and 113 and the

case continued as to the Preliminary Injunction, Permanent Injunction, and CJP’s

counterclaim. An Amended Opinion and Order was issued by the Court on August

11, 2017 (Docket 214), which CJP respectfully requests be revisited.



                 CJP’S CONTESTED STATEMENT OF FACTS FACTS

       In an attempt to distract the Court and unjustifiably fill their pockets,

Plaintiffs have submitted to the Court a selective Statement of Uncontested Facts,

which CJP to follow enumerates with its respective RESPONSE.

1. Defendants boycotted the scheduled racetrack horse races in June 30, July 1
and July 2, 2016. Stipulated Fact V and Stipulated Fact U and Docket No. 153,
cited in Docket No.214 at p. 8; Docket no. 154, Stipulated fact N.

RESPONSE: As to this allegation it has been established and accepted by Plaintiffs

that the riders that decided not to participate in the races in June 30, July 1 and July

2, 2016 did so in their individual capacity. Therefore CJP understands Stipulated

Fact V and N have been taken out of context. Plaintiffs have not provided any

witness with personal knowledge to prove any concerted action by CJP. To the

contrary, the evidence shows, and the Court stated there is a genuine dispute on

weather the riders had a right to strike. CJP contends that this right was granted to

them by Article 12 (15) of Law 83 and Rules of the P. R. Racing Administration.

2. Plaintiffs, “CHPR”, and Camarero filed suit against Confederación de Jinetes
and Asociación de Jinetes, for the illegal antitrust violation of a concerted
refusal to deal by the two defendants associations and the individual jockeys
to said entities. Id.
    Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 5 of 25




RESPONSE: There is no controversy that Plaintiffs in deed filed a suit against

Confederación de Jinetes and Asociación de Jinetes de Puerto Rico, Inc. and against

the individual jockeys members of said entities. The complaint included individual

jockeys and respective conjugal partnerships.

3. On July 9, 2016, the Court issued a Temporary Restraining Order (“TRO”),
based on the fact that defendants jockeys have traditionally been considered
to be independent contractors, who were engaged in a “concerted refusal to
deal” in violation of the Sherman and Clayton Acts. Further, that they were not
covered by the “labor dispute exception” as expressed in a similar situation of
jockeys versus management of the racetrack and horse owners, San Juan
Racing Association, Inc. v. Asociación de Jinetes de Puerto Rico, Inc., et al., 590
F.2d 31, 32 (1st Cir.1979) (confirming antitrust injunctive relief as to a
“concerted refusal to deal” by the jockeys against management of the
racetrack). See Docket Nos. 41, 23, 33, 37, 46 and 113.

RESPONSE: There is no doubt that the Court issued a Temporary Restraining Order

(TRO) based on the fact that jockeys have been traditionally considered to be

independent contractors. However, the jockeys have provided the court with

evidence that their economic conditions are not the same that of jockeys who ride in

the continental United States. Also, evidence has been brought before the Court of

the disparity and inequality in wages for the same job between the jockeys in the

United States and Puerto Rico. Therefore, a genuine issue of material facts exist as to

weather there is a violation of the equal protection clause and other laws.

Furthermore, as recent as this week, the only mechanism available to the jockeys to

increase their fees and income, as determined by the Court, was the Racing Board,

which no longer exist.

4. The only defendant active at this stage of the proceedings is CJP, as
Asociación de Jinetes de Puerto Rico, Inc. (“Asociación”) entered into a
Settlement Agreement with plaintiffs herein. Hence, Asociación is no longer a
party in this case. See Amended Judgment of August 18, 2017, Docket No. 207.
    Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 6 of 25




RESPONSE: Plaintiffs state that the only Defendant at this stage of the proceedings is

CJP, and that Asociación de Jinetes entered into a Settlement Agreement with

plaintiffs. However the conjugal partners and/or partnerships for the individual

members of the Asociación de Jinetes de Puerto Rico are not part of or released in

said agreement. Therefore, a controversy over a material issue of this fact exists.


5. After evidentiary hearings held and memorandums by all parties submitted,
on November 8, 2017 this Court issued an Amended Opinion and Order
granting the Preliminary and Permanent Injunction, and the case was moved
to the damages stage. See Docket No. 214.

RESPONSE: No question as to the Amended Opinion and Order (Docket 214) issued

by the Court in this case granting a Preliminary Injunction requested by plaintiffs

(Docket 153). However, circumstances surrounding this case and the perils of

disappearing that the racing industry in Puerto Rico is facing, merit the Court to

revisit the issues brought to its consideration by the CJP.

       In said Amended Opinion and Order, (Docket 214), filed in August 11, 2017

specifically expressed that the “core of this matter is whether the CJP, which is an

independent jockeys’ association, may also be considered a labor union, and as such,

have a right to call strikes to force plaintiffs to increase their horse mount fees. It

is important to note that CJP are currently not employees of CHPR and/or Camarero.

Notwithstanding, there are two additional issues pending: whether the

jockeys may call a strike to force plaintiffs to increase their horse mount fees,

and other economic considerations, such as protection of their image in

commercial advertising of the Camarero Race Track.”
    Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 7 of 25




       These issues are still pending and need to be addressed, particularly when

since the Racing Board has been inoperative for the greater part of the past two

years, and it has recently been eliminated by a law that was signed a week ago. As a

matter of fact, the whole Puerto Rico Horse Racing Administration has been wiped

out and substituted by a gambling commission whose 7 members are not required

to have any knowledge of the horse racing industry.

6. On March 27, 2018, Camarero sent CJP’s counsels an updated summary of
all damages to be claimed in this case, showing total losses of $636,813 of
which $338,266 were caused to Camarero and $298,547 to CHPR. See Exhibit
2, email of March 27, 2018 and attachments.

RESPONSE: Camarero and CHPR have claimed damages without providing evidence

of the income generated by 4 additional race days they were granted by the Horse

Racing Administration and the Racing Board, in substitution of the 3 days there

were no races. Plaintiffs also fail to disclose to the Court any income the have

obtained as a result of claims to their insurance company for business interruption.

7. During the status conference held on March 28, 2018, Plaintiffs informed
the Court that they had submitted to Confederación de Jinetes an assessment
of the damages suffered during the three (3) days of the illegal boycott and
Defendant acknowledged having been furnished with the damage report.
Docket No. 222.

RESPONSE: Plaintiffs sent to CJP what their respective allegation of damages were,

however said damage report was objected in said conference for plaintiffs did not

provide CJP nor the court with a copy of a report regarding the money made from 4

days of additional races, put in place by the Racing Administration to compensate

for the 3 days that races were not held. Therefore, there is a controversy of a

material fact as to weather the assessment provided by plaintiffs is accurate and is

unjust enrichment is present.
    Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 8 of 25




8. On June 9, 2018, Camarero sent Confederación de Jinetes an Answer to
Interrogatory and Production of Documents. See Exhibit 1.

RESPONSE: Camarero sent an incomplete and evasive Answer to Interrogatory and

Production of Documents, avoiding disclosure of the information regarding the

earnings of the 4 additional days added to the racing calendar, and information

regarding compensation from their insurance company policies for business

interruption. This has been a willful act by this plaintiff, and it generates a

controversy over the amount claimed, or weather the Plaintiffs mitigated and/or

suffered any losses at all.


9. On May 30, 2018, CHPR also answered an Interrogatory and Production of
Documents. See Exhibit 1a.

RESPONSE: CHPR sent an incomplete Answer to Interrogatory and Production of

Documents, avoiding to disclose information regarding the earnings of the 4

additional days added to the racing calendar, and information regarding

compensation from their insurance company policies for business interruption.

This has been a willful act by this plaintiff, and it generates a controversy over the

amount claimed, or weather they suffered any losses at all.


10. Camarero expressed in the answers to interrogatory and production of
documents that all the evidence regarding the damages suffered was
produced on March 27, 2018. See Exhibit 1.

RESPONSE: A complete copy of the Interrogatory, the Request for Documents, and

Camarero’s Answers is attached as (Exhibit 1 of this opposition). Relevant

documents like income tax returns, financial reports, and insurance policies were

requested from Plaintiffs in order for CJP to be able to explore the veracity of the
    Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 9 of 25




alleged damages and Plaintiffs simply did not provide them. To follow, some of the

questions and answers posed to Camarero.


5. Provide a certified copy of all of your income tax returns for the years 2007 through
2017.

5. Camarero objects this interrogatory because it is irrelevant. The information
requested is immaterial and not relating to the matter at issue, to wit, the damage
suffered by Plaintiffs due to the jockeys' boycott.

6. Provide a certified copy of all the financial statements provided to the Racing Board
of
Puerto Rico from 2007 through 2017, including all income received from the video
lottery system.

6. Camarero objects to this interrogatory because it is extremely broad in scope and
constitutes a fishing expedition for an irrelevant purpose. The information
requested from year 2007, that is nine years before the jockeys' boycott is totally
immaterial and is not related to the matter at issue, to wit, the damages suffered by
Plaintiffs due to the jockeys' boycott in mid 2016.

Notwithstanding the objection, Camarero only files certain financial statements with
the Board upon renewal of its license. These statements are filed under a
confidentiality agreement with the Racing Board. Camarero would have no
objection to produce exclusively the financial statements for the years 2015 through
2016 provided Defendants enter into a confidentiality agreement with Camarero.

RESPONSE: Plaintiffs did not comply with the requested documents, which are

indispensable in order for Defendants to evaluate the claim for damages Plaintiffs

pretend the Court to grant them.

11. Camarero’s loss in commissions from direct and continuing wagering was
$144,607.00 and $146,160.00 respectively. Exhibit 2; Exhibit 3, Unsworn
Declaration under Penalty of Perjury of Stanley Pinkerton; Exhibit 4, email of
March 28, 2018 with attachments.

RESPONSE: Camarero’s claim for loss in commissions from wagering was not

accompanied by a Sworn Declaration under Penalty of Perjury, which brings a

controversy over a material fact as to the truthfulness of said declaration.
   Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 10 of 25




12. Camarero’s loss for programs sales was $1,356.00. Exhibit 2; Exhibit 3:
Unsworn Declaration under Penalty of Perjury of Stanley Pinkerton.

RESPONSE: Camarero’s claim for loss of program sales was not accompanied by a

Sworn Declaration under Penalty of Perjury, which brings a controversy over a

material fact as to the truthfulness of said declaration.


13. Camarero’s loss for “service impresos” revenues was $2,044.00. Exhibit 2;
Exhibit 3, Unsworn Declaration under Penalty of Perjury of Stanley Pinkerton.

RESPONSE; Camarero’s claim for loss for “service impresos” revenues was not

accompanied by a Sworn Declaration under Penalty of Perjury, which brings a

controversy over a material fact as to the truthfulness of said declaration.


14. Camarero’s loss for VLT revenues was $36,214.00. Exhibit 2; Exhibit 3,
Unsworn Declaration under Penalty of Perjury of Stanley Pinkerton.

RESPONSE: Camarero’s claim for loss for VLT revenues was not accompanied by a

Sworn Declaration under Penalty of Perjury, which brings a controversy over a

material fact as to the truthfulness of said declaration.


15. Camarero’s loss for food commissions was $7,866.00. Exhibit 2 Exhibit 3,
Unsworn Declaration under Penalty of Perjury of Stanley Pinkerton; Exhibit 4.

RESPONSE: Camarero’s claim for loss for food commissions was not accompanied

by a Sworn Declaration under Penalty of Perjury, which brings a controversy over a

material fact as to the truthfulness of said declaration.


16. The total of economic damages caused by the jockeys boycott on June 30,
July 1, and July 2, 2016 to Camarero are $338,266.00. Exhibit 2; Exhibit 3,
Unsworn Declaration under Penalty of Perjury of Stanley Pinkerton.
   Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 11 of 25




RESPONSE: Camarero’s claim for loss for economic damages was not accompanied

by a Sworn Declaration under Penalty of Perjury, which brings a controversy over a

material fact as to the truthfulness of said declaration.


17. The total of economic damages caused by the jockeys boycott on June 30,
July 1, and July 2, 2016 to CHPR are $298,547.00. Exhibit 2; Exhibit 3, Unsworn
Declaration under Penalty of Perjury of Stanley Pinkerton.

RESPONSE: CHPR’s claim for loss for economic damages was not accompanied by a

Sworn Declaration under Penalty of Perjury of any financial officer of the

corporation, which brings a controversy over a material fact as to the truthfulness of

said declaration. Plaintiffs were asked (questions in italics) to:

8. Provide copy of any and all contracts having to do with the distribution of purse
monies, the video lottery system, and any other earnings perceived the above
captioned plaintiffs. Do we have any?

8. See Exhibit A, the Contract with the Horse Owners Confederation, with an
original term that initially ran from January 5, 2007 through December 31,
2010. Although it expired long ago, it continues to be in effect on a month-to-
month basis up through present date. Outside of that, any Racing or VLT related
matters, including overall commissions distribution, is governed at the highest level
by Puerto Rico Racing Law, and any Orders issued by the PR Racing Board and/or
its administrative arm, the PR Racing Administration. Relative to purses in
particular, those governmental entities compile and issue a Racing Plan for each
year, any and all of which are made accessible to any and all interested parties, by
the PR Racing Administration.

       This answer is incomplete for there are several contracts that were signed

between Plaintiffs in which they distribute revenues without CJP or any jockey

participation in the matter. Regarding the contract between Camarero and the

Horse Owners Confederation, for years it was the narrative and imposition by the

Racing authorities that CHPR had the authority to represent all owners and that the

agreements they reached was binding to all other horse owners.
   Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 12 of 25




       However, this Honorable Court should take judicial notice that said

interpretation was rejected by the Supreme Court of Puerto Rico in: Puerto Rico

Horse Owners Association (PRHOA) v. Confederación Hípica de Puerto Rico,

2019 TSPR 94, where the Islands highest Court concluded that “The members of

PRHOA are not bound to the obligations and benefits agreed by in the contract

between the Confederación and Camarero.” Therefore, CHPR does not have the

authority to represent other organizations, group or independent owners in any

contract or forum, including in this case, and a controversy of a material fact is also

present in the case as to weather the horse owners in Puerto Rico that have been

excluded are indispensable parties in the case.

       As the Court well knows, Rule 12(b)(7) is governed by Rule 19 which

establishes that “The Court may dismiss an action when there is an absent party

without whom complete relief will not be possible or whose interest in the

controversy is such that to proceed without the party might prejudice it, or the

parties already present.”

       In sum, plaintiffs conveniently address the issue of the alleged economic

losses by hiding the true income and/or railroading their report by way of an

Unsworn Declaration of Camarero’s Financial Officer, without providing defendants

or the Court with a financial report that includes income they received during the 4

racing days added to the year calendar, put in place to make up for the 3 days the

races were not held. As stated above, there are several controversies regarding the

facts and alleged loses brought presented by plaintiffs which may ultimately lead to

an unjust result and enrichment.
   Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 13 of 25




       On the other hand, plaintiffs completely failed to address the other issues

pending before this Court, that have been determined will be addressed at the

scheduled trial. Therefore, and for the reasons here stated the request for summary

judgment should be DENIED, Plaintiffs Complaint should be dismissed, and an

evidentiary hearing or trial should be set regarding CJP claims and/or jockeys labor

and constitutional rights in Puerto Rico.


                               STANDARD OF REVIEW

       Under Fed. R. Civ. P. 56, "[s]ummary judgment is appropriate when there is

no genuine issue as to any material fact and the moving party is entitled to judgment

as a matter of law based on the pleadings, depositions, answers to interrogatories,

admissions on file, and any affidavits." Thompson v. Coca-Cola Co., 522 F.3d 168,

175 (1st Cir. 2008) (quoting the former Fed. R. Civ. P. 56(c)).

       When ruling on a motion for summary judgment, the court "must scrutinize

the evidence in the light most agreeable to the nonmoving party, giving that party

the benefit of any and all reasonable inferences." Noviello v. City of Boston, 398 F.3d

76, 84 (1st Cir. 2005). However, the non-movant "must point to competent evidence

and specific facts to stave off summary judgment" in order to defeat a properly

supported motion for summary judgment. Tropigas de Puerto Rico v. Certain

Underwriters at Lloyd's of London, 637 F.3d 53, 56 (1st Cir.2011). Thus, the Court

may "afford no evidentiary weight to conclusory allegations, empty rhetoric,

unsupported speculation, or evidence which, in the aggregate, is less than

significantly probative." Id. (quoting Rogan v. City of Boston, 267 F.3d 24, 27 (1st

Cir. 2001) (internal quotation marks omitted)).
   Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 14 of 25




       In addition, the "absence of evidence on a critical issue weighs against the

party—be it the movant or the non movant—who would bear the burden of proof

on that issue at trial." Alamo Rodríguez v. Pfizer Pharma., Inc., 286 F. Supp.2d 144,

151 (D.P.R. 2003) (citing Pérez v. Volvo Car Corp., 247 F.3d 303, 310 (1st Cir.

2001)). "A dispute is genuine if the evidence about the fact is such that a reasonable

jury could resolve the point in the favor of the non-moving party." Thompson, 522

F.3d at 175 (citing Sánchez v. Alvarado, 101 F.3d 223, 227 (1st Cir. 1996)) (internal

quotation marks omitted). "A fact is material if it has the potential of determining

the outcome of the litigation." Maymí v. P.R. Ports Auth., 515 F.3d 20, 25 (1st Cir.

2008). To defeat a properly supported motion for summary judgment, evidence

offered by the non-movant "must be significantly probative of specific facts." Pérez,

247 F.3d at 317 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986).

Plaintiffs did not provide any witness with personal knowledge of any meetings or

conversations between the jockeys planning a boycott.

       As a rule, "[e]vidence that is inadmissible at trial, such as inadmissible

hearsay, may not be considered on summary judgment." Vázquez v. López-Rosario,

134 F.3d 28, 33 (1st Cir. 1998). Furthermore, as stated by the U.S. Supreme Court,

"[c]redibility determinations, the weighing of the evidence, and the drawing of

legitimate inferences from the facts are jury functions, not those of a judge, whether

he is ruling on a motion for summary judgment or for a directed verdict." Anderson,

477 U.S. at 255. The trial court may not grant "summary judgment in a case where

there is reason to believe that the better course would be to proceed to a full trial."

Id. (citing Kennedy v. Silas Mason Co., 334 U.S. 249 (1948).III.
   Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 15 of 25




                                     ARGUMENT

       In their request for Summary Judgment Plaintiffs only focus on the alleged

lost of income due to the 3 days there were no races at Camarero. However, they

have not provided Defendants and fail to bring to the Court evidence of the revenues

they received for the 4 race days that they requested and were put in place by

the racing authorities in order to “make up” for those 3 days. Plaintiff Camarero

also has failed to provide evidence regarding any insurance policy that might have

covered loss of income or business interruption. Plaintiffs claims are not plead with

enough or true factual content as to allow the Court to draw a reasonable inference

that CJP is liable for the damages they claim. Plaintiffs have also failed to prove the

alleged intentional misconduct or conspiracy. Much to the contrary, the evidence

presented to this Court proves that jockeys were being, and have been abused by

Puerto Rico Racing Administration officials and that was what led to their protest.

       The discriminatory conditions that jockeys have endured for years in Puerto

Rico are taking its toll. The jockeys from Puerto Rico are reputed as some of the best

in the world, but due to the unfair earnings and conditions they face in the Island,

they have been leaving the Island and, forced to find other jobs, or to retire; and will

continue to do so until a radical change is made. As an example CJP submits to the

Court that out of the 37 jockeys eligible to ride ate the time of the incident under the

consideration of the Court, only 19 are still in the Island. Jockey in Puerto Rico are

entitled to earn the same mount fee they earn in the continental United States. They

are entitled to the equal protection under the law, among other protections granted

under the United States Constitution.
     Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 16 of 25




       On the other hand, CJP concurs, adopts Affidavit filed jockey John Velázquez

(Docket 89-1) and arguments made by the United States Jockey Guild, and

affirmatively argues that the TRO and Preliminary Injunction in this case were

granted pursuant to the Court’s authority under the Sherman Act, 15 U.S.C. § 1 et

seq., and particularly the first section of the Sherman Act, which renders unlawful

“every contract, combination in the form of trust or otherwise, or conspiracy, in

restraint of trade or commerce.” It is clear that the antitrust laws regulate only

combinations that are in restraint of commerce.

       The Clayton Act, Section 6, 15 U.S.C. § 17, states that “[t]he labor of a human

being is not a commodity or article of commerce.” Since the jockeys are solely

declining to supply their human labor, their conduct in combining to do so cannot be

a breach of Section 1 of the Sherman Act.

       CJP also respectfully submits that the cases on which the Court relied in

issuing this TRO do not apply to the conduct of the jockeys who are not engaged in

an entrepreneurial activity involving the sale of a product other than their human

labor cannot be deemed an article of commerce.

I.     THE SAN JUAN RACING ASSOCIATION DECISION IS NOT PERSUASIVE
       AUTHORITY FOR THIS TRO.

       At first blush, it seems inevitable that the prior injunction stopping a jockey

strike at Puerto Rico’s only track (albeit with a different owner) would be

determinative of this dispute. However, the particular circumstances of the prior

ruling in San Juan Racing Association, supra, renders it largely irrelevant to this

dispute. In the San Juan Racing Association case, there was no contention that the

defendant jockeys and their jockey association fall within the labor exemption to the
   Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 17 of 25




antitrust laws. Furthermore, there was no contention that jockeys were exempt

from antitrust law under the Clayton Act, Section 6, precluding treatment of human

labor as an article of commerce. The principal basis on which the CJP urges this

Court to dissolve this TRO and to not enter a preliminary injunction was simply not

argued in the prior litigation. It was not argued in the prior litigation that other

applicable rulings and/or decisions from Puerto Rican authorities or labor

regulating boards established that the jockeys’ organization was recognized as a

bona fide jockeys’ organization. The San Juan Racing Association court also did not

recognize that Section 1.502 of the National Labor Relations Board (“NLRB”)

Procedural Manual specifically states that the NLRB has no jurisdiction over

racetracks.

       Further, despite the lack of argument on that score, the First Circuit was

troubled by the sparse factual record and by the result that jockeys could be

compelled to ride under the applicable antitrust law:

       While we sense an inappropriateness about characterizing jockeys
       seeking an increase in their compensation as would-be monopolists
       equal to that of treating ruggedly individualistic lobster fishermen as
       antitrust conspirators, cf. United States v. Maine Lobstermen’s Ass’n,
       160 F. Supp. 115 (D. Me. 1957), we conclude on the basis of this
       sparse record, that the judgment must be affirmed.

San Juan Racing Ass’n, 590 F.2d at 33.

       CJP submits that a fuller record on the actual services that jockeys provide

for the owners and trainers for which they ride will demonstrate that they are not

entrepreneurs but manual laborers whose human labor cannot be deemed to be an

article of commerce under the anti-trust laws.
      Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 18 of 25




II.     THE OTHER CASES RELIED UPON BY THE COURT DO NOT SUPPORT THE
        INJUNCTION BECAUSE THOSE CASES INVOLVE ENTREPRENEURIAL
        CONDUCT BEYOND THE PROVISION OF HUMAN LABOR.

        Taylor v. International Union of Journeymen Horseshoers, 353 F.2d 593 (4th

Cir. 1965), does not support the injunction entered by the Court herein. The key

dispute between the farriers and horse trainers in Taylor was over market access,

i.e., farriers at a Maryland racetrack refused to shoe any horses for certain Canadian

horse trainers who were active at that Maryland track unless the Canadian trainers

signed an agreement to use only union members regardless of where their horses

raced, either in the United States or Canada.

        Such monopolistic conduct – control over market share – is outside of any

employment context. Section 6 of the Clayton Act, 15 U.S.C. § 17, states: “the labor of

a human being is not a commodity or article of commerce” and permits labor

organizations to “carry[] out the[ir] legitimate object[ive].” The analysis of the

farriers’ business in Taylor demonstrates that the farriers sold a product, i.e.,

horseshoes, over which they possess and demonstrate entrepreneurial control. The

Taylor court held that:

        The farrier’s income is dependent, at least to some extent, on factors
        which are without the control of the trainer. In addition to the
        farrier’s sole determination of when, where, how long and for whom
        he will work, he controls his own income through his complete
        control of the price of his services and the risk of profit and loss
        involved. The District Court found that the farriers sell shoes at cost
        without calculating a profit on resale. This is generally true when a
        certain type shoe is used but the evidence disclosed the practice of
        manufacturing various types of steel shoes in volume for later sales to
        trainers. Error of judgment in the amounts and types of shoes
        manufactured by the farriers could clearly result in profit or loss and
        in this respect they run the same risk as any manufacturer. The price
        they pay for their tools, the type of tools purchased, the cost of printed
        billheads, the type of car or truck used for travel from one track to
   Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 19 of 25




       another and the cost of maintenance and operation, are all variables
       which affect income. In addition, the individual farrier decides for
       himself whether to employ an apprentice and it was shown that
       employment, at fixed wages, of an apprentice is quite expensive and is
       of no real advantage to a farrier; consequently, employment of an
       apprentice means a reduction in net income.

Id., 353 F.2d at 599.

       The issue resolved by the court in Taylor was limited to the ability of these

independent entrepreneurial businessmen to collectively refuse to deal with certain

horse trainers who refused to agree to solely utilize union-affiliated farriers in

Canada. While the farriers had established a minimum price for their services, the

record is clear that the dispute considered by the court was not limited to the issue

of the pay they received for providing farrier services. The Camarero Jockeys have

not made any demands concerning the jockeys who the owners and trainers at

Camarero can and do employ at other tracks in the United States.

       Columbia River Packers Association Co. v. Hinton, 315 U.S. 143 (1942), is

similarly focused on an entrepreneurial dispute. Columbia River Packers involved a

dispute between the Pacific Coast Fisherman’s Union over a provision in its

constitution and bylaws that union members should not “deliver catches [of fish]

outside of Union agreements,” and union fishermen refused to sell fish to buyers

who did not agree to purchase fish exclusively from union members at prices

established by the union. Id. at 145 (internal quotation marks omitted). The

Supreme Court correctly held that “[t]he controversy here is altogether between fish

sellers and fish buyers.” Id. at 147. The fishermen were engaging in a strike to drive

up the cost of their product, i.e., fish, not the fees the fishermen received directly for

their manual labor. As the court held, the history of the labor exemption from the
   Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 20 of 25




antitrust laws makes “it clear that the attention of Congress was focused upon

disputes affecting the employer-employee relationship, and that the Act was not

intended to have application to disputes over the sale of commodities.” Id. at 145

(citation omitted). The Camarero Jockeys are not, of course, engaged in the sale of

any          commodities.            (Velazquez           Decl.,          ¶          4.)

       In Milk Drivers’ Union v. Lake Valley Co., 311 U.S. 91 (1940), a union of milk

wagon drivers, employed by local dairies in delivering milk from door to door to

retail customers, picketed a number of retail stores which sold, at cut prices on the

cash-and-carry plan, milk bought at wholesale from individuals called “vendors.”

The controversy was over the price of their product, i.e., milk, not the fees the

milkmen received directly for their manual labor. Notwithstanding the reality that

the dispute was over the price of a product, the court held that the case arose out of

and involved a “labor dispute”; that all of the parties had direct or indirect interests

in the production, processing, sale and distribution of milk; and that the Norris-

LaGuardia Act applies to “labor disputes” between persons who are engaged in the

same industry, trade, craft or occupation, or have direct or indirect interests therein.

Id. at 97-98. The court reached the conclusion that the relationship of employer-

employee was the matrix of the controversy, despite the fact that the focus of the

dispute was market share in the milk industry. Id. at 98-103.

       In Conley Motor Express, Inc. v. Russell, 500 F.2d 124 (3d Cir. 1974), the court

held that owner-operators of trucks that they leased to Conley Motor Express could

be enjoined from refusing to furnish trucking services in support of their demand

for higher lease fees from Conley. Id. at 127. The striking owner operators were not
   Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 21 of 25




seeking direct pay for their manual labor but lease payments for their providing

trucking services with their independently owned trucks. The court, affirming the

district court’s grant of the preliminary injunction, ruled:

       “We recognize that by the terms of the statute there may be a ‘labor
       dispute’ where the disputants do not stand in the proximate relation
       of employer and employee. But the statutory classification, however
       broad, of parties and circumstances to which a ‘labor dispute’ may
       relate does not expand the application of the Act to include
       controversies upon which the employer-employee relationship has no
       bearing.” . . . Regardless of how [the owner operators] may seek to
       characterize their objectives in picketing, [the owner operators] have
       failed to show that the employer-employee relationship forms the
       matrix of their controversy with Conley.

Id. at 126-27 (quoting Columbia River Packers, 315 U.S. at 146-47) (emphasis

original).

       Finally, in Betteroads Asphalt Corp. v. Federación de Camioneros de Puerto

Rico, Inc., 391 F. Supp. 1035, 1039 (D.P.R. 1975), the court held that the dispute

being adjudicated was not one concerning “terms or conditions of employment.”

The picketing group was an association of truck owners, and the court concluded

that it was “faced here with a group of independent business men attempting to take

away the business of another group of independent business men, and thus are

dealing with non-labor groups.” Id. (citations omitted). The Camarero Jockeys are

not trying to take work from anyone. Their sole goal is to increase the payment they

receive for riding race horses, owned by others, and to seek better working

conditions in general, which is a classic example of workers seeking to improve the

payment they receive for their human labor and other conditions associated with

their dangerous profession. (Velazquez Decl., ¶¶ 5-6.)
       Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 22 of 25




III.     THE EMPLOYMENT NEXUS TEST IS MET HERE BECAUSE THE JOCKEYS
         ARE A LABOR GROUP EVEN IF THEY ARE ALSO INDEPENDENT
         CONTRACTORS.

         On July 11, 2016, this Court entered an amended Nunc Pro Tunc Opinion and

Temporary Restraining Order concluding that the jockeys cannot rely upon the

“labor dispute” exception under the antitrust laws because the Camarero Jockeys

are independent contractors. For purposes of this brief, CJP accepts, for the sake of

argument, the Court’s determination that these jockeys are independent contractors

but respectfully submits that an independent contractor has the same rights to be

free of anti-trust scrutiny of their provision of human labor.

         CJP recognizes that the Supreme Court has repeatedly held that the

employer-employee matrix must be central to any dispute where a party seeks to

invoke the labor anti-trust exemption. For example, in Columbia River Packers, the

Supreme Court held that:

         We recognize that by the terms of the statute there may be a “labor
         dispute” where the disputants do not stand in the proximate relation
         of employer and employee. But the statutory classification, however
         broad, of parties and circumstances to which a “labor dispute” may
         relate does not expand the application of the Act to include
         controversies upon which the employer-employee relationship has no
         bearing.

Id., 315 U.S. at 146-47.

         In Taylor v. International Union of Journeymen Horseshoers, supra, the court

determined that the farriers and the complaining owners and trainers “do not stand

in the proximate relation of employees and employers” and “fail[ed] to discover the

existence of any employer-employee relationship which is the ‘matrix’ of this

controversy or any condition which, under the provisions of either the Clayton Act
    Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 23 of 25




or the Norris-LaGuardia Act, would protect the activities of” the farriers.1 Id., 353

F.2d at 606.

          Neither Columbia River Packers nor Taylor discuss the provision of the

Clayton Act, Section 6, stating that the labor of a human being cannot be deemed to

be an article of commerce. It was unnecessary for those courts to analyze Section 6

since in each case the conduct involved more than human labor, i.e., the selling of

fish in Columbia River Packers and the making and selling of steel horseshoes in

Taylor.

          The labor exemption to antitrust regulation is not limited to the traditional

employer-employee context. The Supreme Court has held that when applying the

labor exemption anti-trust analysis, “[m]ost assuredly included in the ‘labor group’

ambit are parties having an economic interrelationship affecting legitimate union

interests, even where such parties are not traditional labor organizations.” USS-Posco

Indus. v. Contra Costa Bldg. & Constr. Trades Council, No. C87-4829-DLJ, 1990 U.S.

Dist. LEXIS 11360, at *12 (N.D. Cal. June 8, 1990), aff’d in relevant part, 31 F.3d 800

(9th Cir. 1994) (emphasis added) (citing H.A. Artists & Assoc. v. Actors’ Equity Ass’n,

451 U.S. 704 (1981) (deeming theatrical agents subject to the actors’ union licensing

system as a “labor group” for antitrust analysis purposes); Am. Federation of


1 In Taylor, defendant Local 7 also argued that the labor exemption was applicable
because some of its members worked at times as common law employees of the race
tracks, rodeos and annual trail rides. Id., 353 F.2d at 606. The court summarily
rejected this claim because there was no evidence that the boycotting and price-
fixing activities of Local 7, which were the subject of the complaint, were
undertaken in aid of or in connection with the wages, hours, working conditions or
any other interest of horseshoers performing services for such race tracks and
rodeos. Id.
      Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 24 of 25




Musicians v. Carroll, 391 U.S. 99, 106 (1968) (determining that the orchestra leaders

were a “labor group” and parties to a “labor dispute” because of the “presence of a

job or wage competition or some other economic interrelationship affecting

legitimate union interests between the union members and the independent

contractors”).

        The employer-employee nexus test does not exclude independent

contractors from the labor exemption from anti-trust regulation when those

individuals, like the jockeys herein, are engaged in the sale of their labor, which is

not an article of commerce under Section 6 of the Clayton Act. (Velazquez Decl., ¶

4.)

        Finally, CJP respectfully brings to the consideration of the Court that although

it has stated that all matters regarding an increase in mount fees and/or income was

to be brought up to the Puerto Rico Racing Board (Junta Hípica), this is no longer an

alternative, due to the fact that the Puerto Rico Horse Racing Industry

Administration, along with the Racing Board has been terminated with the approval

of a new gambling or betting Law signed and put into effect by Governor Ricardo

Roselló Nevares before his resignation in July 2019. Therefore, absent any forum to

address jockeys request to obtain an increase in their compensation, and to enjoy of

the same income that for the same job is paid in the continental United States, CJP

and its members pray for this Court to Deny the summary judgment that has been

requested by Plaintiffs, for the dismissal of the complaint, and for the Court to

continue the case as to the Counter Claim filed by CJP. Since there a Racing Board no

longer exists in order to regulate the horse racing sport in Puerto Rico, the
   Case 3:16-cv-02256-DRD Document 258 Filed 08/07/19 Page 25 of 25




controversies brought up before the Court by CJP regarding violations to

constitutional dispositions should be now addressed, and remedies should be

granted.



       WHEREFORE, for the reasons stated above, CJP respectfully requests for the

Court to deny Camarero’s motion for summary judgment, and to provide any other

remedy it deems just and adequate.



RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, August 7, 2016.

WE HEREBY CERTIFY THAT on this same date we electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent
to the parties by operation of the Court’s electronic filing system. Parties may access
this filing through the Court’s system.


                                   By: /s/ Axel A. Vizcarra-Pellot, Esq.
                                                    # 304011
                                          Ave. Isla Verde # 5900, L2/362
                                           Carolina, Puerto Rico 00979
                                   Tel. (787) 727-3000 / Fax. (939) 336-3992
                                             axelvizcarra@icloud.com



                                     By: /s/ PETER JOHN PORRATA
                                                   #128901
                                     Law Offices of PETER JOHN PORRATA
                                            Capital Center Building
                                            South Tower/Suite 602
                                            239 Arterial Hostos Avenue
                                            San Juan, PR 00918-1476
                                            email@peterjohnporrata.com
                                                  T: 787.763.6500
                                                  F: 787.763.4566
